THOMPSON, J.
In deciding this case, it is not necessary for this court to pass upon the question whether O. A. Silver was emancipated prior to his marriage in January, 1881. Not being non comftos, the presumption is that he was emancipated upon attaining his majority. Poultney v. Glover, 23 Vt. 328; Hardwick v. Pawlet, 36 Vt. 320; Westmore v. Sheffield, 56 Vt. 239. But whatever may have been his relation to his father’s family before his marriage, he certainly was emancipated by his marriage. All the authorities agree that marriage emancipates a child, even though a minor. Bradford v. Lunenburg, 5 Vt. 481; Sherburne v. Hartland, 37 Vt. 528.
In the spring of 1883, Silver removed with his wife to the defendant town, in which town they continued to reside until December, 1886, continuously, and for more than three years, except that in the spring of 1886, the.wife took the youngest child and went to St. Johnsbury, and perhaps some other place, to work. While the wife was thus away, the husband and other child and their household furniture remained in Greensboro. The defendant claimed in the court below, that the evidence tended to show that before Mrs. Silver went to St. Johnsbury to work, she and her husband agreed to separate, she to take the youngest child and there*592after to support it and herself without assistance from him, and that acting under such agreement she went to St. Johns-bury, and perhaps some other places, as before stated. After a careful examination of the evidence, we are satisfied that the county court was correct in holding that it did not tend to prove such an agreement.
About August i, 1886, Silver went for and brought his-wife back to Greensboro, and they kept house together there until some time in December, 1886. From their marriage-to the spring of 1886, the wife had worked out more or less,, and thus earned a part of the means required for the support of their family. A part of this time they kept house,, and some of the time they lived in the family of his father, who always lived in Greensboro. During the three years-that Silver and his wife resided continuously in Greensboro-from the spring of 1883 to December, 1886, they maintained themselves and their family with such aid as they received from his father, and they were not assisted by Greensboro-nor any other town. The defendant does not claim that O. A. Silver did not reside continuously in Greensboro, maintaining himself during that time, but it insists that he did not support his family within the meaning of St. 1892, No. 55, s. 1. The words “supporting himself and family,” in this-statute, are synonymous with the words “maintains himself and family,” as found in R. L., s. 2811, clause 8, and other statutes relating to paupers in which the latter phrase is used. In construing the words, “maintains himself and family,” it was said in Tunbridge v. Norwich, 17 Vt. 493:
“ It is not to be inferred from the expression ‘ and family,’’ in the statute, that a man, in order to change his settlement under this provision of the statute, must have a family, or that he must necessarily have maintained himself and family or himself, if he have no family, independent of all aid from any source whatever besides his own personal labor and services. This would be an unreasonable, not to say an absurd construction. But the meaning of the statute un*593doubtedly is that he shall maintain himself, or himself and family if he have one, so that neither shall become chargeable to any town for support. But if the man or his family should receive presents, or if either should inherit property, or if the family should maintain him, instead of his maintaining the family, as is sometimes the case, it would not prevent the change of settlement. All that is necessary is that he should have his permanent domicile for seven consecutive years, in the second town, and keep himself and family from becoming chargeable to either town. If some of his family are with friends, visiting or boarding, or if some of them abandon him or are abandoned by him, but still do not become a public charge, it will not prevent the operation of the residence to change the settlement.”
To the same effect is Danville v. Wheelock, 47 Vt. 57, and Topsham v. Chelsea, 60 Vt. 219. Following this construction, we hold that A. O. Silver supported himself and family within the terms of the St. 1892, No. 55, during the three years that he lived continuously in Greensboro.
The defendant also contends that the evidence tended to show that Silver had abandoned his wife and the children with her at the time they became a charge upon the plaintiff town, and that that question should have been submitted to the jury. There was no error in refusing to submit this question. The evidence had no tendency to prove such an abandonment. Again, the St. 1892, No. 55, expressly provides that
“ If a person is poor and in need of assistance for himself or family, it shall be the duty of the overseer of the poor of any town when application for such assistance is made to relieve such person or his family, and if such person has not resided in such town for three years, supporting himself and family, and is not of sufficient ability to provide such assistance, the town so furnishing assistance may recover the expense of such assistance from the town where such person last resided for the space of three years, supporting himself and family.”
Thus, by the terms of the statute, the burden of supporting Silver’s family as well as himself, when poor and in *594need of assistance, is cast upon the defendant town. The statute in this respect is free from ambiguity.
The defendant also urges that, because the paupers were actually being supported by the plaintiff, at the time it went into effect, and they .were then chargeable to plaintiff, the St. 1892, No. 55, is unconstitutional and void, in that it impaired a vested right of the paupers. The defendant fails to point out any provision of the constitution of this state or of the United States which this statute contravenes. Rules for the settlement of paupers have always been regarded as matters of mere positive or arbitrary regulation, in establishing which the legislature is limited in its power only by its own perception of what is proper and expedient. A pauper has no vested right in respect to how or where he shall be supported, nor has a town a vested right to be relieved from the charge of supporting any particular pauper. Goshen v. Richmond, 4 Allen 458; Bridgewater v. Plymouth, 97 Mass. 382; Endicott v. Hopkinton, 125 Mass. 521; Cambridge v. Boston, 130 Mass. 357; Goshen v. Stonington, 4 Conn. 209, 10 Am. Dec. 121; Lewiston v. No. Yarmouth, 5 Greenl. 66; Worcester v. East Montpelier, 61 Vt. 139. The court below correctly overruled defendant’s motion to have a verdict directed in its favor on the ground that this statute was unconstitutional.
It follows from what has already been said that Elizabeth Graham supported herself within the meaning of the statute during all the time she resided in Greensboro, and that the defendant is liable to the plaintiff for the aid furnished to her and to the family of William Graham.
This disposes of all the questions made by the defendant in argument.

Judgment affirmed.

Start, J., being engaged in county court, did not sit.